
	
		I
		112th CONGRESS
		1st Session
		H. R. 202
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2011
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Energy Employees Occupational Illness
		  Compensation Program Act of 2000 to extend and increase the authority for the
		  ombudsman under the Energy Employees Occupational Illness Compensation
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 EEOICPA Ombudsman Extension and
			 Enhancement Act of 2011.
		2.Increased
			 authority for ombudsman under Energy Employees Occupational Illness
			 Compensation ProgramSection
			 3686 of the Energy Employees Occupational Illness Compensation Program Act of
			 2000 (42 U.S.C. 7385s–15) is amended—
			(1)by amending
			 subsection (c) to read as follows:
				
					(c)DutiesThe
				duties of the Office shall be as follows:
						(1)To assist
				individuals in making claims under this title.
						(2)To provide
				information on the benefits available under this title and on the requirements
				and procedures applicable to the provision of such benefits.
						(3)To act as an advocate under this title in
				appropriate instances, as determined by the Ombudsman.
						(4)To make
				recommendations to the Secretary regarding the location of centers (to be known
				as resource centers) for the acceptance and development of
				claims for benefits under this title.
						(5)To carry out such
				other duties as the Secretary shall
				specify.
						;
			(2)in subsection
			 (e)(2), by adding at the end the following new subparagraph:
				
					(C)Proposed changes in the administrative
				practices of the Department of Labor to mitigate difficulties identified under
				subparagraph (B) and potential legislative changes which may be appropriate to
				mitigate such difficulties.
					;
				and
			(3)by striking
			 subsection (g) (establishing a sunset date) and inserting the following:
				
					(g)Contract
				authorityThe Ombudsman shall
				have authority to hire or contract for any supplies or services including the
				services of individuals with expertise in relevant disciplines, including
				health physics, medicine, industrial hygiene, and toxicology, as the Ombudsman
				may from time to time consider
				appropriate.
					.
			
